Title: From George Washington to James Warren, 6 August 1775
From: Washington, George
To: Warren, James



Sir
Camp at Cambridge Head Quarters Augt 6. 1775.

I should be very glad to procure Mr Hitchbourns Release agreeable to your Favour of yesterday if I could think of any Mode in which it was practicable. To propose it on any other Footing than an Exchange would I fear expose the Application to Contempt. As I observe he is included in the Vote delivered me this Morning by a Committee from the General Court. I apprehend it had best be left on that Footing, & is the most likely to be successful.
It is very surprizing if the Letters intercepted are of Consequence, that those Gentlemen should act so imprudent a Part—if their suffering only affected themselves I should not think it improper that they should feel a little for their Misconduct or Negligence. I am with much Truth & Regard Sir Your most Obed: & very Hbble Servt

Go: Washington

